Exhibit 99.1 Orion Marine Group, Inc. Reports Third Quarter 2008 Results Houston, Texas, November 6, 2008 Orion Marine Group, Inc. (the “Company”) (NASDAQ: OMGI), a leading heavy civil marine contractor, today reported net income for the three months ended September 30, 2008, of $3.8 million ($0.17 diluted earnings per share). Excluding one time items related to tax reconciliations, the Company would have reported third quarter net income of $3.2 million ($0.15 diluted earnings per share).These results compare to net income available to common shareholders of $5.8 million ($0.26 diluted earnings per share) for the same period a year ago. “Overall, we are pleased with our results for the third quarter in light of the active storm season,” said Mike Pearson, Orion Marine Group’s President and Chief Executive Officer.“During the quarter we felt the effects of seven named storms that resulted in all of our projects being shut down at least once during the quarter, and some projects being shut down three times.However, our employees did an excellent job of executing our hurricane emergency plans, securing jobsites, and returning to work quickly.
